J-S62039-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

IVAN T. HOLLOWAY, SR.

                            Appellant                    No. 63 MDA 2016


          Appeal from the Judgment of Sentence December 16, 2015
              In the Court of Common Pleas of Dauphin County
             Criminal Division at No(s): CP-22-CR-0005408-2014


BEFORE: GANTMAN, P.J., DUBOW, J., and JENKINS, J.

MEMORANDUM BY GANTMAN, P.J.:                     FILED NOVEMBER 15, 2016

        Appellant, Ivan T. Holloway, Sr., appeals from the judgment of

sentence entered in the Dauphin County Court of Common Pleas, following

his jury trial convictions of three counts of burglary and one count each of

flight to avoid apprehension and attempted burglary.1               We reverse

Appellant’s conviction for flight to avoid apprehension and affirm the

remaining convictions. Because reversal of the conviction for flight to avoid

apprehension will not upset the overall sentencing scheme, however, we

decline to remand for resentencing; and, we affirm the judgment of

sentence.

        The trial court opinion fully sets forth the relevant facts of this case.
____________________________________________


1
    18 Pa.C.S.A. §§ 3502, 5126, and 901, respectively.
J-S62039-16


Therefore, we will only briefly summarize them. On September 20, 2014, a

neighbor observed Appellant removing items from the garage of 1614 Herr

Street, in a cart, and reported Appellant’s behavior to police.        While

responding to the burglary complaint, police encountered and attempted to

initiate contact with Appellant, who matched the complaint description and

was walking with a cart containing various items. When police directed him

to stop, Appellant abandoned the cart and ran from police. Police pursued

Appellant to the rear of the residence at 236 North 15th Street, where an

officer drew his firearm and commanded Appellant to stop.          Appellant

continued to run from police and unsuccessfully attempted to enter 236

North 15th Street by throwing his body into the back door, which Appellant

dented.   Appellant then entered two residences, 238 and 240 North 15 th

Street, before police detained him.    While inside 238 North 15 th Street,

Appellant removed a clothes washer and dryer from the wall to barricade a

door. Appellant also damaged a window in 240 North 15th Street. Appellant

did not have permission to enter the garage or the North 15 th Street homes.

The owner of 1614 Herr Street identified as hers the items police recovered

from the cart Appellant had abandoned.

     On September 20, 2014, the Commonwealth charged Appellant with

several counts of burglary and related offenses. Following a three-day trial,

on October 28, 2015, a jury found Appellant guilty of three counts of

burglary and one count each of flight to avoid apprehension and attempted


                                    -2-
J-S62039-16


burglary. With the benefit of a pre-sentence investigation (“PSI”) report, the

court held a sentencing hearing on December 16, 2015. At the conclusion of

the hearing, the court sentenced Appellant to twelve (12) to sixty (60)

months’ imprisonment for the burglary of the 1614 Herr Street garage; six

(6) to twenty (20) years’ imprisonment for the burglary of 240 North 15 th

Street consecutive to the term for the garage burglary; and two concurrent

terms of eighteen (18) to thirty-six (36) months’ imprisonment each for the

attempted burglary of 236 North 15th Street and the burglary of 238 North

15th Street, concurrent with the sentence for the 240 North 15 th Street

burglary.      The    court imposed no         sentence   on the    flight to   avoid

apprehension count. In total, the court sentenced Appellant to an aggregate

term of seven (7) to twenty-five (25) years’ incarceration.

       Appellant timely filed an amended post-sentence motion on December

22, 2015, which the court denied on December 31, 2015.2 Appellant timely

filed a notice of appeal on January 8, 2016. On January 19, 2016, the court

ordered Appellant to file a concise statement of errors complained of on

appeal, pursuant to Pa.R.A.P. 1925(b); Appellant timely complied on January

28, 2016.

       Appellant raises three issues for our review:

          WHETHER        THE    TRIAL     COURT    ERRED    IN     DENYING
____________________________________________


2
 The certified record does not indicate when Appellant filed his original post-
sentence motion.



                                           -3-
J-S62039-16


           APPELLANT’S POST-SENTENCE MOTION WHERE THE
           VERDICT WAS AGAINST THE WEIGHT OF THE EVIDENCE
           SO AS TO SHOCK ONE’S SENSE OF JUSTICE WHERE THE
           COMMONWEALTH NEVER SHOWED THAT…APPELLANT
           ENTERED THE GARAGE OF 1614 HERR STREET AND
           THEREFORE COMMITTED THE CRIME OF BURGLARY?

           WHETHER THE COMMONWEALTH FAILED TO PRESENT
           SUFFICIENT   EVIDENCE  TO   SUSTAIN  APPELLANT’S
           CONVICTIONS WHERE THE COMMONWEALTH DID NOT
           PROVE THAT APPELLANT FLED TO AVOID APPREHENSION
           ON A PREVIOUS CHARGE OR CONVICTION, NOR DID [IT]
           PROVE THAT APPELLANT INTENDED TO COMMIT A CRIME
           IN ANY OF THE HOUSES ON NORTH 15TH STREET, PRIOR
           TO ENTERING?

           WHETHER THE TRIAL COURT ERRED IN DENYING
           APPELLANT’S POST-SENTENCE MOTION WHERE HIS
           SENTENCE IS EXCESSIVE AND UNREASONABLE AND
           CONSTITUTES TOO SEVERE A PUNISHMENT IN LIGHT OF
           APPELLANT’S REHABILITATIVE NEEDS, THE GRAVITY OF
           THE OFFENSE, AND WHAT IS NEEDED TO PROTECT THE
           PUBLIC?

(Appellant’s Brief at 8).3

        After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable William T.

Tully, we conclude Appellant’s weight issue merits no relief. The trial court

opinion comprehensively discusses and properly disposes of the question

presented.     (See Trial Court Opinion, filed March 7, 2016, at 3-6, 11)

(finding: owner of 1614 Herr Street testified she did not give Appellant

permission to enter garage, and items in Appellant’s cart were hers;

____________________________________________


3
    For the purposes of our disposition, we have reordered Appellant’s issues.



                                           -4-
J-S62039-16


neighbor of 1614 Herr Street testified he had observed Appellant removing

items from garage and called police; responding officer encountered

Appellant, who matched complaint description, with cart containing various

items; trying to evade police, Appellant unsuccessfully attempted to enter

one home and successfully entered two other homes on North 15 th Street;

weight of evidence supports jury’s findings). The record supports the court’s

reasoning; therefore, we have no reason to disturb it.         Accordingly, we

affirm as to Appellant’s weight claim on the basis of the trial court opinion.

      In his second issue, Appellant argues the Commonwealth failed to

present evidence at trial to demonstrate Appellant had previously been

charged with or convicted of an offense, from which Appellant fled on

September 20, 2014. Appellant submits the evidence at trial was insufficient

to support his conviction for flight to avoid apprehension.            Appellant

contends the Commonwealth failed to present evidence that Appellant had

intended to commit a crime inside the North 15th Street homes, other than

to run from the police. Because the evidence was insufficient to support his

conviction for flight to avoid apprehension, Appellant asserts the evidence

was also insufficient to support his convictions for the three North 15 th Street

burglaries. Appellant concludes this Court should vacate his convictions for

flight to avoid apprehension, attempted burglary of 236 North 15 th Street,

and burglary of 238 North 15th Street and 240 North 15th Street,

respectively. We agree in part.


                                      -5-
J-S62039-16


      With respect to a sufficiency claim:

          The standard we apply in reviewing the sufficiency of the
          evidence is whether viewing all the evidence admitted at
          trial in the light most favorable to the verdict winner, there
          is sufficient evidence to enable the fact-finder to find every
          element of the crime beyond a reasonable doubt. In
          applying [the above] test, we may not weigh the evidence
          and substitute our judgment for the fact-finder.            In
          addition, we note that the facts and circumstances
          established by the Commonwealth need not preclude every
          possibility of innocence.        Any doubts regarding a
          defendant’s guilt may be resolved by the fact-finder unless
          the evidence is so weak and inconclusive that as a matter
          of law no probability of fact may be drawn from the
          combined circumstances. The Commonwealth may sustain
          its burden of proving every element of the crime beyond a
          reasonable doubt by means of wholly circumstantial
          evidence. Moreover, in applying the above test, the entire
          record must be evaluated and all evidence actually
          received must be considered. Finally, the [finder] of fact
          while passing upon the credibility of witnesses and the
          weight of the evidence produced, is free to believe all, part
          or none of the evidence.

Commonwealth v. Jones, 874 A.2d 108, 120-21 (Pa.Super. 2005)

(quoting Commonwealth v. Bullick, 830 A.2d 998, 1000 (Pa.Super.

2003)).

      The Crimes Code defines the offense of flight to avoid apprehension,

trial or punishment, as follows:

          § 5126.   Flight to avoid apprehension, trial or
          punishment

             (a) Offense defined.—A person who willfully
          conceals himself or moves or travels within or outside this
          Commonwealth with the intent to avoid apprehension, trial
          or punishment commits a felony of the third degree when
          the crime which he has been charged with or has been
          convicted of is a felony and commits a misdemeanor of the

                                      -6-
J-S62039-16


        second degree when the crime which he has been charged
        with or has been convicted of is a misdemeanor.

           (b) Exception.—Subsection (a) shall not apply to a
        person set at liberty by court order who fails to appear at
        the time or place specified in the order.

18 Pa.C.S.A. § 5126. This Court has stated:

        [T]he plain language of the statute requires that the
        defendant intend to avoid apprehension, trial or
        punishment.      …    [N]othing in the statutory language
        requires that police have knowledge of the underlying
        charge or conviction. It is sufficient for the defendant to
        intentionally elude law enforcement to avoid apprehension,
        trial or punishment on a charge or conviction.

Commonwealth v. Steffy, 36 A.3d 1109, 1111-12 (Pa.Super. 2012). The

statute requires the defendant to have been previously charged with or

convicted of a crime at the time the defendant fled.     Commonwealth v.

Phillips, 129 A.3d 513, 518-19 (Pa.Super. 2015).

     The burglary statute provides, in relevant part, as follows:

        § 3502. Burglary

        (a) Offense defined.—A person commits the offense of
        burglary if, with the intent to commit a crime therein, the
        person:

           (1) enters a building or occupied structure, or
           separately secured or occupied portion thereof that is
           adapted for overnight accommodations in which at the
           time of the offense any person is present;

           (2) enters a building or occupied structure, or
           separately secured or occupied portion thereof that is
           adapted for overnight accommodations in which at the
           time of the offense no person is present;

                                  *     *   *

                                      -7-
J-S62039-16



           (4) enters a building or occupied structure, or
           separately secured or occupied portion thereof that is
           not adapted for overnight accommodations in which at
           the time of the offense no person is present.

18 Pa.C.S.A. § 3502(a)(1), (2), (4). “The Commonwealth is not required to

allege or prove what particular crime a defendant intended to commit after

his forcible entry into the private residence.” Commonwealth v. Lambert,

795 A.2d 1010, 1022 (Pa.Super. 2002) (en banc), appeal denied, 569 Pa.

701, 805 A.2d 521 (2002) (citing Commonwealth v. Alston, 539 Pa. 202,

651 A.2d 1092, 1095 (1994)).     “The intent to commit a crime after entry

may be inferred from the circumstances surrounding the incident.” Id.

     As a preliminary matter, issues not raised in a Pa.R.A.P. 1925(b)

statement will be deemed waived for appellate review. Commonwealth v.

Castillo, 585 Pa. 395, 888 A.2d 775 (2005). A Rule 1925(b) statement that

is not specific enough for the trial court to identify and address the issues

the defendant wishes to raise on appeal may also result in waiver.

Commonwealth v. Reeves, 907 A.2d 1 (Pa.Super. 2006), appeal denied,

591 Pa. 712, 919 A.2d 956 (2007).

        When a court has to guess what issues an appellant is
        appealing, that is not enough for meaningful review.
        When an appellant fails adequately to identify in a concise
        manner the issues sought to be pursued on appeal, the
        trial court is impeded in its preparation of a legal analysis
        which is pertinent to those issues. In other words, a
        Concise Statement which is too vague to allow the court to
        identify the issues raised on appeal is the functional
        equivalent of no Concise Statement at all.


                                    -8-
J-S62039-16


Id. at 2.

      Instantly, Appellant did not specifically challenge the flight to avoid

apprehension conviction in his Rule 1925(b) statement.     Thus, Appellant’s

flight to avoid apprehension claim is arguably waived. See Reeves, supra.

Nevertheless, in an abundance of caution, in the interest of judicial

economy, and to the extent we can elicit the flight to avoid apprehension

challenge from Appellant’s Rule 1925(b) statement, we choose to address it

on appeal. The record demonstrates, and the Commonwealth concedes, the

Commonwealth presented no evidence at trial to establish that Appellant had

been charged with or convicted of an offense prior to September 20, 2014,

to support a flight to avoid apprehension charge.     See Phillips, supra.

Accordingly, we reverse Appellant’s flight to avoid apprehension conviction.

We observe the court did not sentence Appellant on the flight to avoid

apprehension count. Accordingly, our disposition does not affect the overall

sentence, and we decline to remand for resentencing on this basis.

      Appellant’s convictions for attempted burglary and burglary of the

North 15th Street residences, however, are sound. Although the record does

not establish Appellant intended to flee from apprehension when he entered

the residences, the Commonwealth’s failure to plead or prove what offense

Appellant did intend to commit does not affect Appellant’s convictions for

attempted burglary and burglary of the North 15th Street residences. See

Lambert, supra.      Accordingly, we affirm Appellant’s North 15th Street


                                    -9-
J-S62039-16


attempted burglary and burglary convictions.

      In his third issue, Appellant argues his sentence is excessive because

the court did not properly consider mitigating factors under 42 Pa.C.S.A. §

9721, including the gravity of the offense, Appellant’s rehabilitative needs,

and his history and character. Appellant submits he did not injure anyone

and did not steal anything during the events in question. Appellant claims

he has eight children and five grandchildren, and suffers from sarcoidosis of

the lungs.     Appellant submits he did not deny his actions on the day in

question and evaded police out of fear.              Appellant concludes the court

abused its discretion by imposing an excessive sentence.                    Appellant’s

challenge    is   to   the    discretionary     aspects    of   his   sentence.       See

Commonwealth v. Lutes, 793 A.2d 949 (Pa.Super. 2002) (stating claim

that sentence is manifestly excessive challenges discretionary aspects of

sentencing).      See also Commonwealth v. Dodge, 77 A.3d 1263, 1268

(Pa.Super. 2013), appeal denied, 625 Pa. 648, 91 A.3d 161 (2014) (stating

argument that court disregarded factors, such as rehabilitation and nature

and   circumstances      of    offenses,      implicates   discretionary    aspects    of

sentencing).

      Challenges to the discretionary aspects of sentencing do not entitle an

appellant to an appeal as of right.           Commonwealth v. Sierra, 752 A.2d

910 (Pa.Super. 2000).          Prior to reaching the merits of a discretionary

sentencing issue:


                                           - 10 -
J-S62039-16


           [W]e conduct a four-part analysis to determine: (1)
           whether appellant has filed a timely notice of appeal, see
           Pa.R.A.P. 902 and 903; (2) whether the issue was properly
           preserved at sentencing or in a motion to reconsider and
           modify sentence, see Pa.R.Crim.P. 720; (3) whether
           appellant’s brief has a fatal defect, Pa.R.A.P. 2119(f); and
           (4) whether there is a substantial question that the
           sentence appealed from is not appropriate under the
           Sentencing Code, 42 Pa.C.S.A. § 9781(b).

Commonwealth v. Evans, 901 A.2d 528, 533 (Pa.Super. 2006), appeal

denied, 589 Pa. 727, 909 A.2d 303 (2006) (internal citations omitted).

Objections to the discretionary aspects of a sentence are generally waived if

they are not raised at the sentencing hearing or raised in a motion to modify

the sentence imposed at that hearing. Commonwealth v. Mann, 820 A.2d

788 (Pa.Super. 2003), appeal denied, 574 Pa. 759, 831 A.2d 599 (2003).

     When appealing the discretionary aspects of a sentence, an appellant

must invoke the appellate court’s jurisdiction by including in his brief a

separate concise statement demonstrating a substantial question as to the

appropriateness      of   the   sentence       under   the   Sentencing   Code.

Commonwealth v. Mouzon, 571 Pa. 419, 812 A.2d 617 (2002); Pa.R.A.P.

2119(f).     “The requirement that an appellant separately set forth the

reasons relied upon for allowance of appeal ‘furthers the purpose evident in

the Sentencing Code as a whole of limiting any challenges to the trial court’s

evaluation of the multitude of factors impinging on the sentencing decision

to exceptional cases.’”     Commonwealth v. Phillips, 946 A.2d 103, 112

(Pa.Super. 2008), cert. denied, 556 U.S. 1264, 129 S.Ct. 2450, 174 L.Ed.2d


                                      - 11 -
J-S62039-16


240 (2009) (quoting Commonwealth v. Williams, 562 A.2d 1385, 1387

(Pa.Super. 1989) (en banc) (emphasis in original)).

      The determination of what constitutes a substantial question must be

evaluated on a case-by-case basis.     Commonwealth v. Anderson, 830

A.2d 1013 (Pa.Super. 2003). A substantial question exists “only when the

appellant advances a colorable argument that the sentencing judge’s actions

were either: (1) inconsistent with a specific provision of the Sentencing

Code; or (2) contrary to the fundamental norms which underlie the

sentencing process.” Sierra, supra at 912-13 (quoting Commonwealth v.

Brown, 741 A.2d 726, 735 (Pa.Super. 1999) (en banc), appeal denied, 567

Pa. 755, 790 A.2d 1013 (2001)).

      A claim that a sentence is manifestly excessive might raise a

substantial question if the appellant’s Rule 2119(f) statement sufficiently

articulates the manner in which the sentence imposed violates a specific

provision of the Sentencing Code or the norms underlying the sentencing

process.   Mouzon, supra at 435, 812 A.2d at 627.         Nevertheless, as a

general rule, “[a]n allegation that a sentencing court ‘failed to consider’ or

‘did not adequately consider’ certain factors does not raise a substantial

question that the sentence was inappropriate.” Commonwealth v. Cruz-

Centeno, 668 A.2d 536, 545 (Pa.Super. 1995), appeal denied, 544 Pa. 653,

676 A.2d 1195 (1996) (quoting Commonwealth v. Urrutia, 653 A.2d 706,

710 (Pa.Super. 1995), appeal denied, 541 Pa. 625, 661 A.2d 873 (1995)).


                                    - 12 -
J-S62039-16


See also Commonwealth v. Kane, 10 A.3d 327, 335-36 (Pa.Super. 2010),

appeal denied, 612 Pa. 689, 29 A.3d 796 (2011) (stating bald claim that

sentencing court “failed to consider” factors set forth in 42 Pa.C.S.A.

9721(b) does not raise substantial question).          Moreover, where the

sentencing court had the benefit of a PSI, the law presumes the court was

aware of and weighed relevant information regarding a defendant’s

character along with mitigating statutory factors.       Commonwealth v.

Tirado, 870 A.2d 362, 366 n.6 (Pa.Super. 2005).

      Instantly, Appellant’s bald assertion that the court improperly weighed

the mitigating factors does not raise a substantial question.      See Cruz-

Centeno, supra.     The court had the benefit of a PSI report.      (See N.T.

Sentencing Hearing, 12/16/15, at 2.) Therefore, we can presume the court

considered the relevant information and mitigating factors.      See Tirado,

supra. Accordingly, Appellant is not entitled to relief on his challenge to the

discretionary aspects of sentencing; and we affirm the judgment of

sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/15/2016

                                    - 13 -
                                                                          Circulated 11/01/2016 10:04 AM




COMMONWEALTH OF PENNSYLVANIA                            IN THE COURT OF COMMON PLEAS
                                                        DAUPHIN COUNTY, PENNSYLVANIA
                          v.
                                                        NO. 63 MDA 2016
IVAN HOLLOWAY,
           Defendant/Appellant                          TRIAL COURT NO. 5408 CR 2014

                                              OPINION
                                     [Pursuant to Pa. R.A.P. 1925(a)]

       Presently before the Superior Court of Pennsylvania is the appeal of Ivan

Holloway (hereinafter "Defendant" or "Appellant") from our Order of December 30, 2015,

denying his Post-Sentence Motions.


PROCEDURAL HISTORY

       On September 20, 2014, Defendant was charged with two (2) counts Burglary -

Overnight Accommodation, Person Present1, one (1) count Burglary - Not Adapted for

Overnight Accommodation, No Person Present2, three (3) counts Criminal Mischief -

Damage Property'; one (1) count Flight to Avoid Apprehensionffrial/Punishment4, one

(1) count Criminal Trespass - Break into Structure5, arid one (1) count Criminal Attempt

- Burglary - Overnight Accommodation, Person Present6. Defendant's three (3) counts

of Criminal Mischief and one (1) count of Criminal Trespass were subsequently

withdrawn.

       A jury trial was held before the Honorable William T. Tully on October 26 through

28, 2015 and Defendant was found guilty of the remaining counts - (1) Burglary - Not

Adapted for Overnight Accommodation, No Person Present (1614 Herr Street); (2)

1
  18 Pa.C.S.A.   § 3502(a)(1).
2
  18 Pa.C.S.A.   § 3502(a)(4).
3
  18 Pa.C.S.A.   § 3304(a)(5).
418
     Pa.C.S.A.   § 5126(a).
518
     Pa.C.S.A.   § 3503(a)(1)(ii).
6
  18 Pa.C.S.A.   § 901 (a).
Criminal Attempt - Burglary - Overnight Accommodation,       Person Present (236 N. 15th

Street); (3) Burglary - Overnight Accommodation,       No Person Present (238 N. 151h

Street); (4) Burglary - Overnight Accommodation, Person Present (240 N. 15th Street);

and (5) Flight to Avoid Apprehension, Trial, or Punishment. Sentencing was deferred

pending a pre-sentence investigation. On December 16, 2015, this Court sentenced

Defendant to an aggregate term of seven (7) to twenty-five (25) years of incarceration at

a State Correctional Institution, broken down as follows:

       •   Count 1 -twelve (12) to sixty (60) months incarceration;

       •   Count 2 - aggregate term of eighteen (18) to thirty-six (36) months
           incarceration, concurrent with Count 4;

       •   Count 3 - aggregate term of eighteen (18) to thirty-six {36) months
           incarceration, concurrent with Count 4;

       •   Count 4 - six (6) to twenty (20) years incarceration, consecutive with Count 1;

       •   Count 5 - no further penalty imposed.

       Defendant received time credit from September 20, 2014 through December 16,

2015. On December 22, 2015 Defendant filed a Post-Sentence Motion. Defendant filed

an Amended Post-Sentence Motion on December 23, 2015 which was subsequently

denied. Defendant filed a Notice of Appeal on January 8, 2016. On January 19, 2016,

Defendant was directed to file a Concise Statement of Errors Complained of on Appeal.

Appellant's Statement of Errors Complained of on Appeal

       Appellant alleges the following errors:

       1. The Commonwealth failed to present sufficient evidence to sustain
          Appellant's convictions where the Commonwealth did not prove; inter alaia
          [sic], that AppeHant intended to commit a crime in any of the building [sic] he
          entered.
       2. The trial court erred in denying Appellant's Post-Sentence Motion where the
          verdict was against the weight of the evidence so as to shock one's sense of
          justice where the Commonwealth never showed, inter a/aia [sic], that
          Appellant intended to commit a crime in any of the building [sic] he entered.

       3. The trial court erred in denying Appellant's Post-Sentence Motion where
          Appellant's sentence was excessive and unreasonable and constitutes too
          severe a punishment in light of the gravity of the offense, the impact on the
          community, and Appellant's rehabilitative needs. The punitive measures
          inherent in the sentencing scheme could have been accomplished by the
          imposition of a lesser and/or concurrent sentence.

(Statement of Errors, January 28, 2016).

FACTUAL BACKGROUND
      On September 20, 2014, Timothy Zerbe· (hereinafter "Mr. Zerbe") was inside his

home when he heard noises from the alleyway. (Notes of Testimony, Trial 10/26-28/15

("N.T. Trial") at 42-43.)   At approximately 7:00 A.M., Mr. Zerbe went outside to

investigate where the sound was coming from. (N.T. Trial at 43).        In doing so, he

observed Appellant coming out of the yard of 1614 Herr Street carrying a number of

items. (N.T. Trial at 44). Mr. Zerbe asked Appellant if he had permission to be in the

yard, and he responded no. (kt) Mr. Zerbe then informed Appellant that he did not

care what Appellant does in the alleyway, but warned him to keep out of the yard and

garage at 1614 Herr Street.   (lgJ   A number of items had spilled out into the alleyway

and had remained there for two (2) to three (3) months. (gL) Mr. Zerbe explained that

he did not care whether Appellant wanted to go through the items in the alleyway

because he considered those to be trash. (N.T. Trial at 44, 46, 53).

      After the initial contact with Appellant, Mr. Zerbe walked over to a neighbor's

home on 1ih Street. (N.T. Trial at 47). Upon his return home, he observed Appellant

picking through the stuff that was in the alleyway. (kt) At approximately 9:00 A.M., Mr.
 Zerbe went to his car to run an errand and heard noises again. _(N.T. Trial at 47). He

 pulled his car down the street to a place where· he was able to see directly into the

 garage at 1614 Herr Street and saw Appellant taking things from the Qarage. (N.T. Trial

 at 47-48, 54). At that point, Mr. Zerbe decided to call the police. (N.T. Trial at 48, 54).

           Officer Matthew Galleup (hereinafter "Officer Galleup") of the Harrisburg City

 Police Department responded to the call in a marked vehicle. (N.T. Trial at 56-57, 58).

 On his way to the address, Officer Galleup came into contact with Appellant, who

 matched the description of the suspect (black male wearing a gray hat and gray hooded

 sweatshirt pushing a shopping cart), in the area of 15th and Briggs Streets. (N.T. Trial at

 57-58).     Officer Gaelleup tried to initiate contact with Appellant on three (3) occasions

 and was unsuccessful.       (N.T. Trial at 58).      The first two (2) times, Appellant did not

· acknowledge Officer Galleup's calls to talk to him. ~)          The third time, Officer Galleup

 told Appellant to stop so he could speak with him. (N.T. Trial at 59). Appellant then

 pushed the shopping cart away and began to run away from Officer Galleup - a chase

 ensued. ~)       At this point, Officer Galleup testified that he never informed Appellant of

 why he wanted to talk with him, but believed he found the suspect who was the subject

 of the initial police call. (N.T. Trial at 69-70).

           Officer Christopher Thomas (hereinafter "Officer Thomas") also responded to the

 call and arrived on scene while Officer Galleup was engaged in a foot chase of

 Appellant, and he assisted in the chase. (N.T. Trial at 88-89). Officer Galleup came into

 contact with Appellant again to the rear of 236 North 15th Street.       (lgJ   He drew his gun

 and gave Appellant commands to lie down on the ground and show his hands, but

 Appellant continued to try and run away. (N.T. Trial at 60, 72). Appellant ran towards
the back door of 236 North 15th Street and started throwing his shoulder into it in an

attempt to get. inside. {ld.)   While doing so, Officer Galleup testified that Appellant was

yelling that he lived there.    (N.T. Trial at 60-61).   Appellant was unsuccessful in gaining

entry, but caused the door to be dented.            (N.T. Trial at 61).   Officer Galleup then

observed Appellant climb the fence and wall separating 236 and 238 North 15th Street.

(ill) At that point, Officer Galleup lost visual sight of Appellant, but heard what sounded

like a door being kicked and then shutting. (ill) Officer Galleup then went around to

the front of the home to secure the door, and while he was on the porch, residents from

236 came outside and asked if he was the person banging on their back door. (N.T.

Trial at 61-62).

       While Officer Galleup was out front, Officer Thomas subsequently gained entry to

the rear of 238 North 15th Street, along with Officer Cynthia Kreiser (hereinafter "Officer

Kreiser") and heard footsteps running up the steps. (N.T. Trial at 89-90). Officer Kreiser

testified that a dryer was pushed in front of the back door. (N.T. at 97). Upon reaching

the second floor, Officer Thomas saw that the back window was open. (N.T. Trial at

90). After a few minutes, he was notified by other officers that Appellant was in the

home on the opposite side from where they were.            llil)   Officers Galleup and Thomas

were informed by radio that Appellant had exited a third floor window of 238 North         is"
Street, run across the roof to 240, and entered 240 North 15th Street through a window.

(N.T. Trial at 62-63).

        Appellant quickly came back out of 240 through the same window and back

towards 238. (N.T. Trial at 63). At this point, Officer Kreiser just began climbing the

third floor steps of 238 North 15th Street where she saw a male "standing there with his
hands getting ready to push the window back open to come back through." (N.T. at 97-

98).   She then yelled for Appellant to show his hands             (N.T. Trial at 98).    Appellant

began backing away from the window as Officer Kreiser reached the top of the steps.

(kl) Officer Kreiser stated that she had her weapon out at this point, and went out on to

the roof where Appellant was. (lg,_) Appellant was standing at the edge when Officer

Kreiser again commanded that he show his hands.           (lg.J   That is when Appellant jumped

from the roof and was apprehended by officers who were on the ground. (N.T. Trial at

99).

       Upon arrest, Appellant was searched and officers found two (2) receipts from

Consolidated Scrapping Resources on Cameron Street. (N.T. Trial at 63-54).                      The

receipts were dated September 20, 2014 and time-stamped at 8:06 A.M. and 9:51 A.M.7

(N.T. Trial at 65). ·


DISCUSSION

    A. SUFFICIENT DIRECT AND CIRCUMSTANTIAL                       EVIDENCE SUPPORTS THE
       GUil TY VERDICTS

       Appellant    first alleges    that the Commonwealth          failed · to present   sufficient

evidence to prove Appellant         intended to commit a crime in any of the buildings he

entered. The standard for review of a claim of lack of sufficiency is well settled:

        whether, viewing all evidence admitted at trial, together with all reasonable
        inference therefrom, in the light most favorable to the Commonwealth, the
        trier of fact could have found that each element of the offense charged
        was supported by evidence and inferences sufficient in law to prove guilt
        beyond a reasonable doubt.

Commonwealth v. Yanoff, 690 A.2d 260, 263 (Pa. Super. 1997).



7
 The receipts were marked and admitted into evidence as Commonwealth Exhibit 4 (8:06 AM.) and
Exhibit 5 (9:51 A.M).
          In applying this test, the enter record must be considered and "the trier of fact, in

passing upon the credibility of witnesses and the weight of the evidence produced, is

free to believe all, part, or none of the evidence presented."                Mere conflict in the

testimony or the fact that a judge on the same facts would have arrived at a different

conclusion does not warrant a new trial."

          In Pennsylvania, burglary is defined as an unauthorized entry with the intent to

commit a crime after entry."          This intent must be formed contemporaneous to the

entering, and is determined        by using a totality of the circumstances test.11             "The

Commonwealth may prove its case by circumstantial evidence, and the specific intent to

commit a crime necessary to establish the second element of burglary may thus be

found in the Defendant's words or conduct, or from the attendant circumstances

together with all reasonable inferences therefrom."12 Further, the Commonwealth is not

required to allege or prove what particular crime a defendant intended to commit after

an unauthorized entry into a building or occupied structure.13

          In the instant case, the Commonwealth presented sufficient evidence to support

the finding that Appellant committed the crimes. With regard to 1614 Herr Street, the

Commonwealth presented the testimony of Mr. Zerbe, Officer Galleup and Lily Chang

("Ms. Chang"). Ms. Chang was the owner of 1614 Herr Street at the time of the

incident, but was not residing here. (N.T. Trial at 77-78). She testified that she did not




B   Id.
9
   Commonwealth v. Widmer, 744 A.2d 745, 752 (Pa. 2000).
1018
      Pa.C.S.A. § 3502.
11
    Commonwealth v. Magnum, 654 A.2d 1146, 1147 (Pa. Super. 1995).
12
    Commonwealth v. Tingle, 419 A.2d 6, 9 (Pa. Super. 1980) citing Commonwealth v. Madison, 397 A.2d
818, 823(Pa 1979).
13
   Commonwealth v. Alston, 651 A.2d 1092, 1095 (Pa. 1994).
give Appellant permission to go into the garage on her property, and that the items in

the shopping cart were hers. (N.T. Trial at 78-79)

           As described above, Mr. Zerbe testified regarding his contact with Appellant on

three (3) occasions the morning of September 20, 2014. The first contact was when he

first saw Appellant and inquired whether he had authorization to be in the garage of

1614 Herr Street, and advised him not to go into the garage or yard of the property.

The second contact was upon Mr. Zerbe's return from a neighbor and he saw Appellant

going through the items in the alleyway. The last contact was when Mr. Zerbe called

the police after observing Appellant removing things from the garage at 1614 Herr

Street.

           The testimony of Officer Galleup described the events as they unfolded on

September 20, 2014 beginning with his initial contact with Appellant in the area of 15th

and Briggs Street, up until the point Appellant was detained and transported for

booking.14 It was Officer Galleup's belief that Appellant matched the description of the

suspect of the call to which he was responding.              Based upon the totality of the

circumstances, the Commonwealth presented sufficient testimony to sustain a

conviction of Burglary at 1614 Herr Street.

          With regard to 238 North 15th Street, the Commonwealth presented the testimony

of Andrea Vaughan (hereinafter "Ms. Vaughan"), Officer Galleup, Officer Thomas, and

Officer Kreiser.        Officer Galleup testified that he tried to engage Appellant three (3)

times before Appellant fled. Officer Galleup chased Appellant to the rear of 236 North

15th Street. In an attempt to evade police, Appellant tried to enter 236 North 15th Street

and was unsuccessful. Rather than stop and talk to the police officers who were
14
     This testimony is described in more detail above.
 chasing him, Appellant decided to jump the fence to the rear of 238 North 15th Street

 where he gained entry.   Appellant was then seen by officers exiting the window of 238

 North 15th Street, running across the roof to 240 North 15th Street, entering 240 North

 is" Street through a window, quickly exit through the same window, run back towards
 238 North 15th Street, and eventually jump off the roof to the ground where he was

 detained. There were approximately ten (10) officers between Harrisburg City Police

 Department and the Capitol Police Department involved.

       Ms. Vaughan was the owner of 238 North 15th Street on the day of the incident.

 She testified that she did not give Appellant permission to enter her home. (N.T. Trial at

 83). She indicated that she was not home at the time, but arrived home to find officers

 still outside of her home. (kl) The back door was completely broken and the washer

 and dryer were ripped from the wall as they were used to barricade the back entrance.

 (N.T. Trial at 84). Based upon the totality of the circumstances, the Commonwealth

 presented sufficient evidence for a jury to reasonably infer that Appellant intended to

 commit the crime of flight to avoid apprehension when he entered 238 North is" Street

 without permission.

       With regard to 240 North 15th Street, the Commonwealth presented the testimony

 of Raul Velasco (hereinafter "Mr. Velasco") and Officer Galleup. Mr. Velasco was the

 owner of 240 North is" Street at the time of the incident. (N.T. Trial at 85). He testified

 that he did not give Appellant permission to enter his home. (N.T. Trial at 86). He also

 stated that he and his wife were home at the time and that his wife heard a noise and

 went to investigate. (N.T. Trial at 85). When she opened to the door to her son's room,

. she saw Appellant closing the closet door and screamed. (kh) By the time Mr. Velasco
ran up the stairs, Appellant had already gone out the same window he came in. (~)

Although Mr. Velasco stated that the window was not locked, it was damaged to the

point where he need to purchase a new window and frame. (N.T. Trial at 86-87).

      Based upon the totality of the circumstances,      the Commonwealth     presented

sufficient evidence for a jury to reasonably infer that Appellant intended to commit the

crime of flight to avoid apprehension when he entered 240 North 15th Street without

permission. Therefore, this Court finds that the Commonwealth presented sufficient

evidence to sustain a conviction for three (3) counts of Burglary (1614 Herr Street, 238

North 15th Street, and 240 North 15th Street).

   B. THE WEIGHT OF THE EVIDENCE SUPPORTS THE GUil TY VERDICTS ON
      CHARGES OF BURGLARY.

      Appellant next alleges that this Court erred in denying his Post-Sentence Motion

because the verdict was against the weight of the evidence.

       It is well established that:

    A true weight of the evidence challenge 'concedes that sufficient evidence
    exists to sustain the verdict' but questions which evidence is to be
    believes. An appellate court may review the trial court's decision to
    determine whether there was an abuse of discretion, but It may not
    substitute its judgment for that of the lower court. Indeed, an appellate
    court should not entertain challenges to the weight of the evidence since
    [the appellate court's] examination is confined to the "cold record" [and]
    may not reverse a verdict unless it is so contrary to the· evidence as to
    shock one's sense of justice.
Commonwealth v. Galindes, 786 A.2d 1004, 1011 (Pa. 2001) (internal citations

omitted).
          In reviewing the trial court's denial of a motion for a new trial based upon a

challenge to the weight of the evidence, the appellate court will give "the gravest

consideration to the findings and reasons advanced by the trial judge."15

         The weight of the evidence supports the jury's findings. As cited at length above,

the evidence demonstrated that Defendant removed items from the garage located at

1614 Herr Street, fled from police when Officer Galleup attempted to talk to Appellant

regarding the call for a potential burglary, attempted to enter 236 North 15th Street to

avoid talking to the police, and actually entered 238 and 240 North 15th Street without

permission to avoid talking to the police.

      C. THE SENTENCING COURT PROPERLY EXERCISED ITS DISCRETION AND
         GAVE DUE CONSIDERATION TO RELEVANT FACTORS IN IMPOSING THE
         SENTENCES

          Appellant also contends that this Court erred in denying his Post-Sentence

Motions because the sentence was excessive and unreasonable. Appellant was

convicted of three (3) counts of Burglary, one (1) count of Attempted Burglary, and one

(1) count of Flight to Avoid Apprehension. Appellant has a prior record score of five (5)

for sentencing purposes. (Notes of Testimony, Sentencing 12/16/15 ("N.T. Sentencing")

at 4).        With a prior record score of five (5), the standard ranges for Appellant's

convictions are as follows:

          •    Burglary - Not Adapted for Overnight Accommodation, No Person Present -
               twelve (12) to eighteen (18) months;

          •    Burglary - Overnight Accommodation, No Person Present - twenty-four (24)
               to thirty (30) months;

          •    Burglary - Overnight Accommodation, Person Present - forty-eiqht (48) to
               sixty (60) months;


15
     Commonwealth v. Widmer, 744 A.2d 745, 753 (Pa. 2000) (internal citations omitted).
      •   Flight to Avoid Apprehension, Trial, or Punishment - twelve (12) to eighteen
          (18) months;                   ·

      •   Criminal Attempt - Burglary - Overnight Accommodation, Person Present -
          twenty-seven (27) to thirty-three (33) months

      At the sentencing hearing, the Court thoroughly explained it's reasoning behind

the unusual sentence on the record. That explanation is as follows:

               So instead of going with a particular sentence and running things
      consecutive with all the subsequent burglaries, I don't think that helps you
      with the parole board in deciding when you become eligible for all the
      various portions of that. ...
               And that would be then at Count 1, this would be the garage, the
      original crime, the defendant ... shall be sentenced to a state correctional
      institution for a period of not less than 12 months nor more than 60
      months. And you would be eligible for credit in the amount of 14 months
      27 days ....
               Then we're going to skip to Count 4. . . . Now in lieu of doing a
      bunch of standard consecutive sentences it's the intention of the Court to
      actually sentence above the standard range on this count and . then
      aggregate the other ones as concurrent sentences with it. All right.
               And what I'm assuring you is if I were to do the consecutive
      sentences on each of those it would be in excess of this particular
      sentence. But I'm giving that as a basis for why this count will be outside
      the standard range.      It'll be above it because I want to structure a
      sentence that works better for you when the parole board -- ...
               And so at Count 4 ... and this would be the house with the people
      present at the time the break in occurred, the defendant ... shall be
      sentenced to a term of 6 to 20 years in a state correctional institution.
      That sentence will be consecutive to the sentence that was previously
      imposed at Count 1.
               And again, the reason that is a higher one is it's going to be the
      intent of the Court to merge the flight to avoid apprehension since that is
      the element of the burglary charge that made those criminal trespasses
       into burglary ....
               So then at Count 2, this could be the burglary of a home with the
       person not present and an attempted burglary ... at that. And at that
      sentence the defendant shall. be sentenced to a mitigated sentence of 18
       months to 36 months. And the reason I'm mitigating that sentence is
       because I am aggravating the sentence that was imposed at Count 4.
      And that sentence shall run concurrent with the sentence at Count 4.
               At Count 3, again, burglary of the home no person presented .... a
       mitigated . sentence of 18 months to 36 months, and shall also be
       concurrent with the sentence imposed at Count 4.
                  Count 5, flight to avoid apprehension, we're satisfied that count is
          satisfied based upon the others and no further sentence will be imposed at
          Count 5 ....
                  So what we've done in effect is given you a lesser sentence than if
         we would have done it by a bunch of consecutive sentences. I've given
         you mitigated to offset those but I think that'll make it easier for the parole
          board to move forward with the parole process. ...                     .
                  If you would prefer not to have an aggravated range on that and
         you would like consecutive sentences you can file that motion to
          reconsider and we will structure - it'll be the same total sentence but we'll
          break it down into the counts where they all become standard range
          sentences.
   (Notes of Testimony, Sentencing at 15-21).

           Accordingly, we ask the Superior Court of Pennsylvania to affirm the Order of

   December 30, 2015 denying Appellant's         Post-Sentence      Motions, and dismiss the

   appeal in this matter.




   Date:    .,A.,ffb!'.4, 'f:I ~01,                 Respectfullysubmitted:




                                                     William T. Tully, J.


                                                                                               ,....,
                                                                                               c::>     f:-)
                                                                                     C:)
                                                                                     );;-      a:::     :--
                                                                                        c      :z       Pl
                                                                                                        ::::0 0 ·:
                                                                                     u
                                                                                 "'Q ::c::
                                                                                               ~        ~'.'T!f~
                                                                                 rr,-            I      O~C
                                                                                 :z:Z:         -J       ,,O          -·,:a
                                                                                                          rr
                                                                                               :it
                                                                                                        g~c: :
                                                                                                        -
                                                                                   c
                                                                                   ~~_
                                                                                   .....
                                                                                        --.    9        ~
                                                                                        -<     (X)
                                                                                                        en
   DISTRIBUTION:
   Joseph P. Cardinale, Jr., Esquire - District Attorney's Offic~
   Jonathan White, Esquire - Public Defender's Office g..,e,J
   Clerk of Courts Y-
   Court Administration::u>
~FILE       "'i--